                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     CHARLESTON DIVISION


IN RE: COLOPLAST CORP.,
       PELVIC SUPPORT SYSTEMS
       PRODUCT LIABILITY LITIGATION                             MDL No. 2387

--------------------------------------------------------------
THIS ORDER APPLIES TO THE FOLLOWING CASES:

Maricel Nunez v. Coloplast Corp.                        Case No.: 2:18-cv-00608
Denise Dahms v. Coloplast Corp.                         Case No.: 2:18-cv-00607



           MEMORANDUM OPINION and ORDER SEALING DOCUMENTS

          Pending before the Court are Plaintiffs’ Motions to Seal Plaintiffs’ Emergency

Motions for Entry of Protective Order and Memorandum in Support,1 requesting that the

Emergency Motions for Entry of Protective Order and the attached exhibits be sealed.

Plaintiffs argue that the Emergency Motions for Entry of Protective Order and the attached

exhibits contain information that is confidential and otherwise unavailable to the public.

          Given that Plaintiffs’ Emergency Motions for Protective Order and the attached

exhibits are not dispositive in nature, and given that the emergency motions have not yet

been addressed by the Court and the parties, the Court GRANTS the Motions to Seal and

ORDERS that Plaintiffs’ Motions to Seal Plaintiffs’ Emergency Motions for Entry of

Protective Order and Memorandum in Support; Plaintiffs’ Emergency Motions for Entry

of Protective Order; and the attached exhibits be sealed. (Nunez at ECF Nos. 32 through

32-8; and Dahms at ECF Nos. 39 through 39-8). The undersigned is cognizant of the well-



1   ECF No. 32 in Nunez, Case No. 2:18-cv-608; ECF No. 39 in Dahms, Case No. 2:18-cv-607.
established Fourth Circuit precedent recognizing a presumption in favor of public access

to judicial records. Ashcraft v. Conoco, Inc., 218 F.3d 288 (4th Cir. 2000). As stated in

Ashcraft, before sealing a document, the Court must follow a three step process: (1) provide

public notice of the request to seal; (2) consider less drastic alternatives to sealing the

document; and (3) provide specific reasons and factual findings supporting its decision to

seal the documents and for rejecting alternatives. Id. at 302. In this case, Plaintiffs’ Motion

to Seal Plaintiffs’ Emergency Motions for Entry of Protective Order and Memorandum in

Support; Plaintiffs’ Emergency Motions for Entry of Protective Order; and attached

exhibits shall be sealed and will be designated as sealed on the Court’s docket. The Court

deems this sufficient notice to interested members of the public. The Court has considered

less drastic alternatives to sealing the documents, but in view of the confidential nature of

the information, and the format on which the information is contained, no such

alternatives are feasible at this time. Moreover, the public’s right to be informed regarding

the particulars of these motions for protective order is outweighed by the interests of the

parties in having confidential information protected from inappropriate disclosure.

Accordingly, the Court finds that sealing the aforementioned materials does not unduly

prejudice the public’s right to access court documents.

       The Clerk is instructed to provide a copy of this Order to counsel of record and to

any unrepresented party.

                                           ENTERED: July 15, 2019
